Title: To Thomas Jefferson from George Jefferson, 6 April 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 6th April 1801

Your favor of the 27th. ultimo came duly to hand. The current Cash price of Tobacco is now from 35/. to 36/.—42/. has however been given where it has been opened and approved of; which price I was to day offered for yours in that way—and suppose the person would give it on my receiving an answer from you. I do not think it probable though that you will approve of such a plan, as it operates very disadvantageously, where any is rejected—no person wishing to purchase under such circumstances, except at a very reduced price—and it may be observed too that it very frequently is refused, tho’ of good quality, the purchaser wanting only a particular kind, as is the case in the present instance.Excepting this, the best offer I have had is 7$: payable in 4 months, which I am of opinion it would be advisable to take; for as the European markets do not in my opinion justify such a price at present, I should certainly be for securing this price in preference to taking the chance of a rise; which nothing I think can occasion, except it is the planters holding up their crops—& to that I should not like to trust much longer.I am surprised at the small difference there is just now between the price in George Town and in this place—I suppose however it may be accounted for in some degree by the purchasers in G:T. intending it for the French markets, where I have been informed the most inferior quality commands as good a price as the best James River.
Tobacco I understand is even dull in N. York at 6½.$:—in Philadelphia it is 7 & 7½.$:—but I am told that little, if any, is bought by the shippers—the manufacturers being the only purchasers.
Should you conclude to take the price now offered at 4 months you will be pleased to say so by return of the post, as the persons who make the offer bind themselves to take it if we can then decide.
I shall leave home in a day or two and be absent for some weeks, but this business, as well as Mr. Eppes’s drafts will in the mean time be attended to.
The syrup of punch was forwarded some days ago by Hendersons boat.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

